DETAILED ACTION
This office action is in response to the amendment filed on 04/11/2022. Claims 1-6 are amended and claims 8-20 are cancelled. Claims 1-7 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In view of the Applicant’s amendment regarding claims 1-7, the rejections under 35 U.S.C 101 non-statutory rejections are withdrawn. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The instant invention is related to adaptive cropping.
Prior art:
Tian (US 2015/0222928) 
Lippincott (US 2005/0117815)
	The closest prior art Tian, abstract paragraphs 88 and 272 discloses a bitstream is formed that includes the encoded video picture and the generated information… the function block 504 arranges each view at a particular time instance as a sub-picture in tile format… for each part of the view, the left position, in the current large decoded/encoded frame, of the cropping window in pixels or number of macroblocks; for each part of the view, the right position, in the current large decoded/encoded frame, of the cropping window in pixels or number of macroblocks.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “determine a predictor for the second picture from the reference picture and the scaling factor; decode the second coded picture using the predictor; and output for display the first picture as cropped in accordance with the first set of parameters defining the first cropping window in the sequence parameter set”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1-7 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481